Mr. Presiding Justice Creighton delivered the opinion of the Court. This was an action on the case by appellee against appellant in the Circuit Court of Jackson County. The declaration consists of two counts in which it is averred that appellee was in the employ of appellant as a shot-worker in its coal mine, to pull down the loose coal which had been blasted by blasters, and that he was carelessly and negli- • gently required to pull down the loose coal in a certain room, the roof of which had slips or faults and was very dangerous to work under, as defendant well knew, and while engaged therein, using due care for his own safety, a large quantity of coal, dirt and slate of a certain slip fell on him, injuring him, etc.; and in the second count is added an averment that the roof of said room was not properly timbered and propped and was dangerous and liable to fall, as defendant well knew! The' plea was’not guilty. The trial was by jury. Verdict for appellee for $5,000. Motion for new trial overruled. Judgment on the verdict. Appellant duly excepted, brings the “case to this court and assigns and urges as error the giving of appellee’s third instruction, the admission of certain testimony over appellant’s objection, and that the verdict is against the law and weight of the evidence. The instruction complained of is as follows: “If the jury believe and find from the evidence that one William Dowell, the straw boss over the plaintiff, had been informed by one G-ullage that the room mentioned in declaration was in a dangerous condition for men to work in, and if you further believe.that after receiving such inforpiation—if you find that such information was received—said Dowell, the straw boss, ordered and required plaintiff to work in said room, and that plaintiff, while obeying the orders and commands of the straw boss, was injured while using ordinary care for his own safety, then you should find the defendant guilty, unless you further believe from the evidence that the plaintiff knew that the room was dangerous and unsafe, or could h'ave obtained such knowledge by the exercise of ordinary care and prudence for his own safety.” The evidence tends to show that the position of shot-worker in a coal mine is a dangerous employment, and that the rooms are likely to be in a more or less dangerous condition after a blast. Such dangers are incident to the employment of the shot-worker and must be assumed by him. Whether or not the particular room in which appellee-was injured was in fact in an unusually dangerous condition for a competent and experienced shot-worker, in the exercise of due care, to enter and do therein his particular kind of work, was a pivotal issue in the case and sharply contested; and if so dangerous, whether or not appellant knew of such condition was also a most material issue in the case and also contested. The instruction assumes that the room was in «fact in a dangerous condition for men to work in, and does not attempt to direct the attention of the jury to the difference between that ordinarily dangerous condition in which the shot-worker may expect to find a room after a blast, the dangers of which he must assume, and that unusually dangerous condition which might make appellant liable. It not only assumes that the room was in fact in a dangerous condition for men to work in, but induces the inference that if it was in a dangerous condition “ for men to work in,” that would be a sufficiently dangerous condition to warrant a recovery by this shot-worker. It also assumes that because G-ullage thought it was dangerous and so expressed himself to the straw boss, that thereby appellant had knowledge that it was in fact dangerous. It only thereby had knowledge that Gullage thought it was dangerous. The straw boss testifies that he did not think it was dangerous. The fact that when the shot-worker went into the room to pull down the loose coal, some of it and other loose material fell on him, does not warrant the court in assuming, as “ matter of law,” that the room was in an unusually dangerous condition. Whether the room was in fact in an unusually dangerous condition for a competent shot-worker to enter, and with due care and caution, pull down the loose coal, and if it was so, then, whether appellant knew of it before appellee was directed to go there, were questions for the jury to determine. It is contended by appellee that if the instruction complained of is vicious, it is cured by other' instructions given at the instance of appellant and could not have misled the jury. Upon careful examination and comparison of all the instructions, in the light of the whole evidence, it does not appear so to us. It is true that a case ought not to be reversed on the ground of a bad instruction alone, where it is clear to the court that substantial justice has been done, but in a close case, where there is grave doubt whether substantial justice has been done, each series of instructions should state the law correctly. Certain non-expert witnesses were permitted over objection of appellant to state what the straw boss should have done upon receiving the communication from Gullage. Such witnesses may properly testify to the general duty of a straw boss and to the usual and customary course pursued in the particular mine in question. It would have been proper in this case to have limited the testimony of such witnesses within the above rule, and left the jury, under proper instructions from the court, to determine from all the evidence what was the particular detail of duty resting upon the straw boss in the particular supposed emergency. In our opinion this case must be reversed and ought to be remanded, and as it will probably be submitted to another jury we purposely refrain from any general comment upon the testimony. The judgment of the Circuit Court is reversed and the cause remanded. Eeversed and remanded.